Citation Nr: 0919848	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2. Whether new and material evidence received sufficient to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).

3. Entitlement to service connection for COPD.

4. Entitlement to service connection for erectile dysfunction 
as secondary to disabilities mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 until August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  The 
rating decisions on appeal were issued by the RO in September 
1996 and April 2006.


FINDINGS OF FACT

1.  Disabilities mellitus, type II is manifest by elevated 
blood-sugar levels requiring hypoglycemic agents and 
restricted diet, but does not require regulation of activity.  

2.  Service connection for COPD was denied in a September 
1996 rating decision.  The Veteran was informed of that 
determination and did not appeal.

3.  The evidence added to the record is relevant and 
probative as to the issue of entitlement to service 
connection for COPD.

4.  Erectile dysfunction has been caused by service-connected 
disabilities mellitus, type II.




CONCLUSIONS OF LAW

1.  The 1996 rating decision denying service connection for 
COPD is final.  New and material sufficient to reopen the 
claim has been received. 38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

2. The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.119, Diagnostic Code (DC) 7319 (2008).

3. Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2008).

4. Erectile dysfunction is proximally due to service 
connected disease or injury.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in May 2002, thus meeting the requirements of 
notice as related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in September 2007.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and post-service VA 
records have been obtained. Records from the Veteran's 
private physician have also been associated with the record. 
Furthermore, the Veteran was afforded a VA examinations in 
January 2004 and August 2007 in which the examiners were 
provided the c-file for review, took down the Veteran's 
history, considered private medical evidence and reached a 
conclusion based on their examination.  The Board notes that 
the VA examiners' reports are substantially consistent with 
other evidence associated with the record.  

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Diabetes Mellitus, Type II

Throughout the rating period on appeal, the Veteran is 
assigned a 20 percent evaluation for disabilities mellitus, 
type II pursuant to 38 C.F.R. § 4.7a, DC 7913 (2008).  He now 
claims entitlement to a rating in excess of 20 percent for 
disabilities mellitus, type II. 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the instant claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that 
the disability has not significantly changed and a uniform 
evaluation is warranted.

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has evaluated the Veteran's disabilities 
mellitus, type II as 20 percent disabling pursuant to 
Diagnostic Code 7913.  That code section provides a 20 
percent evaluation where diabetes mellitus requires insulin 
and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  To be entitled to the next-higher 40 
percent evaluation, the evidence must demonstrate that 
diabetes mellitus requires insulin, a restricted diet and 
regulation of activities.  Moreover, Note (1) indicates that 
compensable complications are to be  separately rated unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  Finally, a 
100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities.  Under the 
Diagnostic Code, regulation of activities means avoidance of 
strenuous occupational and recreational activities. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913..

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the Veteran's diabetes 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under Diagnostic Code 
7913 during any time period at issue in this appeal.    

The Veteran was diagnosed with disabilities mellitus, type II 
between January and June 2001.  Since that time, the record 
indicates that the Veteran has been placed on a restricted 
diet and has alternatively been prescribed oral hypoglycemic 
agents and insulin.  Several records, including a VA 
evaluation in February 2007, note that the Veteran has been 
advised to restrict his food consumption.  Additionally, at 
the time of the February 2007 evaluation the Veteran was 
prescribed insulin for injection once daily for the control 
of his blood sugar.

No medical professional has opined that the Veteran's 
diabetes necessitates regulation of his activities.  In fact 
in an outpatient visit in June 2006, the attending physician 
recommended that the Veteran exercise.  The Board notes that 
according to the same attending physician, the Veteran has 
some difficulty with walking and other movement in his lower 
extremities.  The Veteran's difficulty of movement, however, 
does not meet the criteria of "regulation of activities" 
under Diagnostic Code 7913.  Rather, that criteria is defined 
as "avoidance of strenuous occupational and recreational 
activities."  As stated, however, the Veteran's physician 
has recommended exercise, not avoidance, of activities.

In sum, during the period on appeal, the Veteran's 
disabilities mellitus, type II has required insulin and 
restricted diet, but no regulation of activities as required 
to warrant an evaluation in excess of 20 percent under 
Diagnostic Code 7913.  With regard to compensable 
complications under Note (1) of this Diagnostic Code, the 
Veteran has received a separate rating for peripheral 
neuropathy, which is not on appeal.

In an exceptional case, an evaluation is available on an 
extraschedular basis.  This case, however, is not exceptional 
as the schedular criteria are adequate to evaluate the 
Veteran's diabetes.  There is no evidence of record 
establishing that this disability, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization.  Rather, the evidence shows that, to the 
extent the Veteran is unemployable, such unemployability 
results from other nonservice-connected disabilities.  The 
Veteran's claim for an increased evaluation for disabilities 
mellitus, type II does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the complete 
history of the Veteran's diabetes as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
In addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, however as the preponderance 
of the evidence is against the claim, doctrine is not for 
application and the claim must therefore be denied.

Chronic Obstructive Pulmonary Disease (COPD)

The Veteran is claiming entitlement to service connection for 
COPD.  In a prior rating decision of September 1996, the RO 
denied the Veteran's claim of entitlement to service 
connection for COPD.  The Veteran did not submit a timely 
Notice of Disagreement and the decision became final.  

In October 2003 the Veteran had a hearing before the DRO.  
Following an Statement of the Case (SOC) in March 2004, the 
Veteran submitted a timely substantive appeal in April 2004.

A. New and Material Evidence

As a threshold matter, however, before the Board can analyze 
the Veteran's current claim of service connection for COPD, 
the BVA must first determine if new and material evidence has 
been presented or secured with respect to the claim since the 
time of the last final decision.  See, 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection was addressed and denied in September 
1996.  The evidence at that time included service treatment 
records (STRs), post-service VA treatment records and 
treatment records from the Veteran's private physician, J.B.  
While there was evidence of post-service disability, there 
was no evidence of in-service disease or evidence of a nexus 
to service.  The Veteran was informed of the determination, 
did not appeal and that decision became final. 

Since that determination, he has applied to reopen the 
claim.  The added evidence includes the opinion of J.B. that 
asbestos exposure likely contributed to the appellant's 
COPD.  Based upon part of the reasoning for the prior denial, 
the evidence, if accepted as correct, tends to cure one of 
the evidentiary defects that previously existed.  The 
evidence, if accepted, establishes a nexus to service.  
Accordingly, the evidence is new and material and the claim 
is reopened. 

New and material evidence having been received, the 
underlying service connection claim is now for consideration. 
As the RO has already considered the merits of the claim, the 
Board may proceed with appellate review at this time. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B. Service Connection

Having reopened the claim, the Board now considers whether 
the Veteran is entitled to service connection for COPD.  
Under the relevant laws and regulations, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). Holton v. Shinseki, -- -F.3d -----, 2009 WL (C.A. 
Fed. 2009).

In the present case, the Veteran contends to be currently 
suffering from COPD as a result of certain exposures during 
active service.  Specifically, the Veteran claims that he was 
exposed to asbestos in the course of his duties during active 
service, and that this exposure has caused his COPD.

In evaluating the claim, the Veteran's STRs have been 
reviewed.  Such records reflect that during his enlistment 
examination in July 1956, the Veteran reported a history of 
whooping cough.  The remainder of the Veteran's STRs are 
silent to any condition which may have related to COPD.  In 
fact, in his August 1968 separation examination, the 
Veteran's lungs and vascular system were both noted as 
normal.

Following separation from active service in August 1968, the 
record first shows treatment referable to COPD in February 
1995.  A note from Dr. G.B. in February 1995 indicates that 
the Veteran had bilateral pleural thickening and bilateral 
pulmonary hyperemia.  The Veteran was diagnosed with COPD 
during a VA examination in September 1996, although a VA 
examination from January 2004 indicates that the Veteran has 
had COPD since 1990.

Based on the foregoing, the service treatment records do not 
show that COPD, or any related disability, was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed COPD is 
causally related to active service, for the reasons discussed 
below.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, respiratory difficulty is a symptom that 
is found to be capable of lay observation and thus his 
statements related to such difficulties constitute competent 
evidence.  However, while the Veteran himself believes that 
his current respiratory difficulties, diagnosed as COPD, were 
caused by asbestos exposure during active service, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation. 
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions. In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998. The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed. These 
guidelines further note that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease 
is interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate). See M21-1, Part VI, 7.21(a), p. 7-IV-3 
(January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993). It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure. Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc. High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. It is also 
noted that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease, that an asbestos- related disease 
can develop from brief exposure to asbestos, and that there 
is a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction. M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 
31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure." Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

In the present case, the Board concedes that the Veteran was 
engaged in occupations involving likely asbestos exposure.  
In his October 2003 hearing before the DRO, the Veteran 
testified that while serving in the Pacific, aboard the USS 
Oxford, he was often tasked with cleaning duties that include 
going inside the ship's boilers.  Additionally, the Veteran 
recalled a three month period during which he was involved in 
removing, and replacing, asbestos insulation from piping, 
bulkheads, and machinery.  The Veteran testified that in all 
these duties he was not issued and did not use respirators or 
other protective measures.

The Veteran's DD-214 confirms that he was a boiler technician 
and additional records confirm that he served aboard the USS 
Oxford.  The Veteran's testimony is credible with respect to 
his exposure.  The Board concedes, therefore, that the 
Veteran was exposed to asbestos during service. Nevertheless, 
a presumption of asbestos exposure does not automatically 
entitle the Veteran to service connection for a lung 
disability, including COPD. The Board is obligated to 
consider all of the evidence of record in making a 
determination for service connection. Assuming that he was 
exposed to asbestos in service, the Board notes that mere 
exposure to a potentially harmful agent, alone, is 
insufficient establish entitlement to VA disability benefits. 
The question in a claim such as this is whether disability 
ensued. The evidence must show not only a currently diagnosed 
disability, but also a causal connection between this current 
disability and the exposure to asbestos in service.

In considering whether the evidence shows a causal link 
between the Veteran's COPD and active service, the Board has 
reviewed the opinion submitted by Dr. J.B.  In March 2004, 
after examining the Veteran and x-rays of the Veteran's 
chest, Dr. J.B. expressed his belief that asbestos exposure 
likely contributed to the Veteran's COPD.  Although Dr. J.B. 
did not review the Veteran's STRs, he did question the 
Veteran about his active service including about exposure to 
asbestos.

The Board has also considered the opinions of several VA 
physicians.  CT scan of the Veteran's chest, performed in 
January 2004, revealed no definite evidence of calcified or 
non calcified pleural plaques that may represent asbestosis.  
Following a review of a March 2005 chest x-ray, a VA examiner 
in January 2004, found that the Veteran's COPD was not 
related to active service.  An additional VA examination in 
April 2006 did include a review of the Veteran's STRs, C-file 
and five separate CAT scans as well as an in-person 
evaluation of the Veteran.  The VA examiner, in this case, 
also concluded that the Veteran's COPD was not causally 
related to service.  The examiner went on to include a well 
reasoned and thorough rational for drawing his conclusion.  
In his rational, the examiner noted that the Veteran's 
civilian occupational history, as a carpenter, welder and 
sandblaster, all would have exposed the Veteran to 
environments likely to cause and exasperate a lung condition.  
The examiner also noted that the Veteran's former history of 
tobacco use, on the order of 120 packs a year for 38 years, 
has further exasperated his lung condition.

Because the April 2006 examiner's report included a review of 
the record and a well-reasoned rational, which included 
consideration of alternative etiologies of the Veteran's 
COPD, the Board finds the negative opinion provided by the VA 
examiner to be more probative than the private opinion 
written in March 2004.  In so finding, it is noted that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, 
the Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The private examiner, although competent, 
provides little  reasoning.  AS such, the opinion is of 
lessened probative value. 

In conclusion, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).	

Erectile Dysfunction

Lastly, the Veteran is claiming entitlement to service 
connection for erectile dysfunction (ED) on a secondary 
basis.  In this regard, it is noted that additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In order to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

As with a direct service connection claim, the first question 
to consider is whether the competent evidence demonstrates a 
current disorder.  In this case the Veteran has been 
diagnosed with ED at least since a VA examination in January 
2006.  

Following separation from active service in August 1968, the 
evidence first shows reference to ED in the aforementioned VA 
examination of January 2006.  In that examination the 
examining physician opined that diabetes, for which the 
Veteran is service connected, may be a contributing factor in 
ED.  The examiner went on to say that in the case of the 
Veteran, other risk factors such as his history of smoking 
and COPD, far outweighed the possibility that his diabetes 
was a contributing causal factor in his ED; a finding echoed 
by a second VA examiner in August 2007.

In spite of these opinions, however VA outpatient records 
from June 2006 and April 2007 indicated that the Veteran's ED 
is most likely secondary to his diabetes.  Furthermore, a 
private physician came to the same conclusion following an 
evaluation in March 2007.

In light of these conflicting opinions, the Board notes that 
conclusive evidence of a causal link, is not required to 
establish service connection; rather the evidence must simply 
weigh equally in favor of and against the claim. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; accord Wells, 18 Vet. App. at 36; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).. In the 
instant case the Board finds that the evidence is at least in 
equipoise and the claim is granted.




ORDER

An increased rating for diabetes mellitus, type II is denied.

The application to reopen the claim for service connection 
for COPD is granted. 

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Service connection for erectile dysfunction, claimed as 
secondary to service connected diabetes is granted.



____________________________________________
H.N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


